ECOTALITY, INC.


CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES A CONVERTIBLE PREFERRED STOCK


PURSUANT TO SECTION 78.1955 OF THE
NEVADA REVISED STATUTES


        The undersigned, Barry S. Baer, does hereby certify that:


                1. He is the Chief Financial Officer of Ecotality, Inc., a
Nevada corporation (the “Corporation”).


                2. The Corporation is authorized to issue Two Hundred Million
(200,000,000) shares of preferred stock, none of which have been issued.


                3. The following resolutions were duly adopted by the board of
directors of the Corporation (the “Board of Directors”):


        WHEREAS, the certificate of incorporation of the Corporation provides
for a class of its authorized stock known as preferred stock, consisting of Two
Hundred Million (200,000,000) shares, $0.001 par value per share, issuable from
time to time in one or more series;


        WHEREAS, the Board of Directors is authorized to fix the dividend
rights, dividend rate, voting rights, conversion rights, rights and terms of
redemption and liquidation preferences of any wholly unissued series of
preferred stock and the number of shares constituting any series and the
designation thereof, of any of them; and


        WHEREAS, it is the desire of the Board of Directors, pursuant to its
authority as aforesaid, to fix the rights, preferences, restrictions and other
matters relating to a series of the preferred stock, which shall consist of,
except as otherwise set forth in the Exchange Agreement, up to 10,000,000 shares
of the preferred stock which the Corporation has the authority to issue, as
follows:


        NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby
provide for the issuance of a series of preferred stock for cash or exchange of
other securities, rights or property and does hereby fix and determine the
rights, preferences, restrictions and other matters relating to such series of
preferred stock as follows:

 
1

--------------------------------------------------------------------------------

 



TERMS OF SERIES A CONVERTIBLE PREFERRED STOCK


Section 1.      Definitions. For the purposes hereof, the following terms shall
have the following meanings:


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act.


“Alternate Consideration” shall have the meaning set forth in Section 7(e).


“Beneficial Ownership Limitation” shall have the meaning set forth in Section
6(d).


“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Buy-In” shall have the meaning set forth in Section 6(c)(iv).


“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1 of the Exchange Agreement.


“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto and all
conditions precedent to (i) each Holder’s obligations to consummate the
transactions under the Exchange Agreement and (ii) the Corporation’s obligations
to deliver the Securities have been satisfied or waived.


“Commission” means the United States Securities and Exchange Commission.


“Common Stock” means the Corporation’s common stock, par value $0.001 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.


“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


“Conversion Date” shall have the meaning set forth in Section 6(a).


“Conversion Ratio” shall have the meaning set forth in Section 6(b).

 
2

--------------------------------------------------------------------------------

 
 
“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Preferred Stock in accordance with the terms
hereof.


“Effective Date” shall have the meaning ascribed to such term under the Exchange
Agreement.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exchange Agreement” means the Securities Exchange Agreement, dated on or abut
October 31, 2009, among the Corporation and the original Holders, as amended,
modified or supplemented from time to time in accordance with its terms.


“Fundamental Transaction” shall have the meaning set forth in Section 7(e).


“GAAP” means United States generally accepted accounting principles.


“Holder” shall have the meaning given such term in Section 2.


“Junior Securities” means the Common Stock and all other Common Stock
Equivalents of the Corporation other than those securities which are explicitly
senior or pari passu to the Preferred Stock in dividend rights or liquidation
preference.


“Liquidation” shall have the meaning set forth in Section 5.


“New York Courts” shall have the meaning set forth in Section 8(d).


“Notice of Conversion” shall have the meaning set forth in Section 6(a).


“Original Issue Date” means the date of the first issuance of any shares of the
Preferred Stock regardless of the number of transfers of any particular shares
of Preferred Stock and regardless of the number of certificates which may be
issued to evidence such Preferred Stock.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Preferred Stock” shall have the meaning set forth in Section 2.


“Registration Statement” means a registration statement covering the resale of
the Underlying Shares by each Holder.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 
3

--------------------------------------------------------------------------------

 
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Securities” means the Preferred Stock and the Underlying Shares.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Share Delivery Date” shall have the meaning set forth in Section 6(c).


“Subsidiary” means any subsidiary of the Corporation as set forth on Schedule
3.1(a) of the Exchange Agreement and shall, where applicable, also include any
direct or indirect subsidiary of the Corporation formed or acquired after the
date of the Exchange Agreement.
 
“Successor Entity” shall have the meaning set forth in Section 7(e).


“Trading Day” means a day on which the principal Trading Market is open for
business.


“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).


“Transaction Documents” means this Certificate of Designation, the Exchange
Agreement and, all exhibits and schedules thereto and hereto and any other
documents or agreements executed in connection with the transactions
contemplated pursuant to the Exchange Agreement.
 
“Transfer Agent” means Corporate Stock Transfer, Inc., the current transfer
agent of the Corporation with a mailing address of 3200 Cherry Creek South Drive
Ste 430, Denver, Colorado 80209 and a facsimile number of (303) 282 4986, and
any successor transfer agent of the Corporation.
 
“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Preferred Stock, upon exercise of the Warrants
and issued and issuable in lieu of the cash payment of interest on the Preferred
Stock in accordance with the terms of this Certificate of Designation.

 
4

--------------------------------------------------------------------------------

 
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:15 p.m. (New York City
time)), (b) if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Corporation, the fees and expenses of which shall
be paid by the Corporation.


Section 2.      Designation, Amount and Par Value. The series of preferred stock
shall be designated as its Series A Convertible Preferred Stock (the “Preferred
Stock”) and the number of shares so designated shall be up to 10,000,000 (which
shall not be subject to increase without the written consent of all of the
holders of the Preferred Stock (each, a “Holder” and collectively, the
“Holders”)). Each share of Preferred Stock shall have a par value of $0.001 per
share.


Section 3.      Dividends.


a)           The Preferred Stock shall not bear any mandatory dividend. If the
Board of Directors shall declare a dividend payable upon the then outstanding
shares of Common Stock, the holders of the outstanding shares of Preferred Stock
shall be entitled to the amount of dividends on each share of Preferred Stock,
in the same amount per share of Preferred Stock as would be declared payable on
the number of shares of Common Stock into which each share of Preferred Stock
could then be converted (ignoring for such purpose any conversion limitations
herein), such number to be determined as of the record date for determination of
holders of Common Stock entitled to receive such dividend or, if no such record
date is established, as of the date of such dividend.


b)           Other Securities. So long as any Preferred Stock shall remain
outstanding, neither the Corporation nor any Subsidiary thereof shall redeem,
purchase or otherwise acquire directly or indirectly any Junior Securities. So
long as any Preferred Stock shall remain outstanding, neither the Corporation
nor any Subsidiary thereof shall directly or indirectly pay or declare any
dividend or make any distribution upon (other than a dividend or distribution
described in Section 6 or dividends due and paid in the ordinary course on
preferred stock of the Corporation at such times when the Corporation is in
compliance with its payment and other obligations hereunder), nor shall any
distribution be made in respect of, any Junior Securities as long as any
dividends due on the Preferred Stock remain unpaid, nor shall any monies be set
aside for or applied to the purchase or redemption (through a sinking fund or
otherwise) of any Junior Securities or shares pari passu with the Preferred
Stock.

 
5

--------------------------------------------------------------------------------

 
 
c)           Special Reserves. The Corporation acknowledges and agrees that the
capital of the Corporation in respect of the Preferred Stock and any future
issuances of the Corporation’s capital stock shall be equal to the aggregate par
value of such Preferred Stock or capital stock, as the case may be, and that, on
or after the date of the Exchange Agreement, it shall not increase the capital
of the Corporation with respect to any shares of the Corporation’s capital stock
issued and outstanding on such date.


Section 4.      Voting Rights. Except as otherwise provided herein or as
otherwise required by law, the Preferred Stock shall have no voting rights.
However, as long as any shares of Preferred Stock are outstanding, the
Corporation shall not, without the affirmative vote of the Holders of 75% of the
then outstanding shares of the Preferred Stock, (a) alter or change adversely
the powers, preferences or rights given to the Preferred Stock or alter or amend
this Certificate of Designation, (b) authorize or create any class of stock
ranking as to dividends, redemption or distribution of assets upon a Liquidation
(as defined in Section 5) senior to, or otherwise pari passu with, the Preferred
Stock, (c) amend its certificate of incorporation or other charter documents in
any manner that adversely affects any rights of the Holders, (d) increase the
number of authorized shares of Preferred Stock, or (e) enter into any agreement
with respect to any of the foregoing.


Section 5.     Liquidation. Upon any liquidation, dissolution or winding-up of
the Corporation, whether voluntary or involuntary (a “Liquidation”), the Holders
shall be entitled to receive any distributions or payments, pro-rata and
pari-passu with the holders of Common Stock (as if the Preferred Stock had been
converted into shares of Common Stock pursuant to the provisions hereof
immediately prior to such distribution, ignoring for such purpose, any
limitations on conversion hereunder).  The Corporation shall mail written notice
of any such Liquidation, not less than 45 days prior to the payment date stated
therein, to each Holder.


Section 6.      Conversion.


a)           Conversions at Option of Holder. Each share of Preferred Stock
shall be convertible, at any time and from time to time from and after the
Original Issue Date at the option of the Holder thereof, into that number of
shares of Common Stock (subject to the limitations set forth in Section 6(d))
equal to the Conversion Ratio. Holders shall effect conversions by providing the
Corporation with the form of conversion notice attached hereto as Annex A (a
“Notice of Conversion”). Each Notice of Conversion shall specify the number of
shares of Preferred Stock to be converted, the number of shares of Preferred
Stock owned prior to the conversion at issue, the number of shares of Preferred
Stock owned subsequent to the conversion at issue and the date on which such
conversion is to be effected, which date may not be prior to the date the
applicable Holder delivers by facsimile such Notice of Conversion to the
Corporation (such date, the “Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion to the Corporation is deemed delivered hereunder. The
calculations and entries set forth in the Notice of Conversion shall control in
the absence of manifest or mathematical error.  To effect conversions of shares
of Preferred Stock, a Holder shall not be required to surrender the
certificate(s) representing the shares of Preferred Stock to the Corporation
unless all of the shares of Preferred Stock represented thereby are so
converted, in which case such Holder shall deliver the certificate representing
such shares of Preferred Stock promptly following the Conversion Date at
issue.  Shares of Preferred Stock converted into Common Stock or redeemed in
accordance with the terms hereof shall be canceled and shall not be reissued.

 
6

--------------------------------------------------------------------------------

 
 
b)           Conversion Ratio.  Each share of Preferred Stock shall initially be
convertible into 60 shares of Common Stock, subject to adjustment herein (the
“Conversion Ratio”).


 
c)
Mechanics of Conversion



i.           Delivery of Certificate Upon Conversion. Not later than three (3)
Trading Days after each Conversion Date (the “Share Delivery Date”), the
Corporation shall deliver, or cause to be delivered, to the converting Holder a
certificate or certificates representing the Conversion Shares which, shall be
free of restrictive legends and trading restrictions (other than those which may
then be required by the Exchange Agreement) representing the number of
Conversion Shares being acquired upon the conversion of the Preferred
Stock.  The Corporation shall use its best efforts to deliver any certificate or
certificates required to be delivered by the Corporation under this Section 6
electronically through the Depository Trust Company or another established
clearing corporation performing similar functions.


ii.           Failure to Deliver Certificates.  If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Corporation at any time on or before
its receipt of such certificate or certificates, to rescind such Conversion, in
which event the Corporation shall promptly return to the Holder any original
Preferred Stock certificate delivered to the Corporation and the Holder shall
promptly return to the Corporation the Common Stock certificates issued to such
Holder pursuant to the rescinded Conversion Notice.


 
7

--------------------------------------------------------------------------------

 

iii.           Obligation Absolute; Partial Liquidated Damages.  The
Corporation’s obligation to issue and deliver the Conversion Shares upon
conversion of Preferred Stock in accordance with the terms hereof are absolute
and unconditional, irrespective of any action or inaction by a Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by such Holder or any other Person of any obligation to
the Corporation or any violation or alleged violation of law by such Holder or
any other person, and irrespective of any other circumstance which might
otherwise limit such obligation of the Corporation to such Holder in connection
with the issuance of such Conversion Shares; provided, however, that such
delivery shall not operate as a waiver by the Corporation of any such action
that the Corporation may have against such Holder.  In the event a Holder shall
elect to convert any or all of its Preferred Stock, the Corporation may not
refuse conversion based on any claim that such Holder or any one associated or
affiliated with such Holder has been engaged in any violation of law, agreement
or for any other reason, unless an injunction from a court, on notice to Holder,
restraining and/or enjoining conversion of all or part of the Preferred Stock of
such Holder shall have been sought and obtained, and the Corporation posts a
surety bond for the benefit of such Holder in the amount of 150% of the highest
VWAP during the period from the applicable Conversion Date and the date of the
applicable injunction multiplied by the number of shares of Preferred Stock
which is subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the underlying dispute and the proceeds
of which shall be payable to such Holder to the extent it obtains judgment.  In
the absence of such injunction, the Corporation shall issue Conversion Shares
and, if applicable, cash, upon a properly noticed conversion. If the Corporation
fails to deliver to a Holder such certificate or certificates pursuant to
Section 6(c)(i) on the second Trading Day after the Share Delivery Date
applicable to such conversion, the Corporation shall pay to such Holder, in
cash, as liquidated damages and not as a penalty, for each $5,000 of Stated
Value of Preferred Stock being converted, $50 per Trading Day (increasing to
$100 per Trading Day on the third Trading Day and increasing to $200 per Trading
Day on the sixth Trading Day after such damages begin to accrue) for each
Trading Day after such second Trading Day after the Share Delivery Date until
such certificates are delivered or Holder rescinds such conversion.  Nothing
herein shall limit a Holder’s right to pursue actual damages or declare a
Triggering Event pursuant to Section 10 hereof for the Corporation’s failure to
deliver Conversion Shares within the period specified herein and such Holder
shall have the right to pursue all remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.  The exercise of any such rights shall not prohibit a Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.


 
8

--------------------------------------------------------------------------------

 

iv.           Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Conversion. In addition to any other rights available to the Holder, if the
Corporation fails for any reason to deliver to a Holder the applicable
certificate or certificates by the Share Delivery Date pursuant to Section
6(c)(i), and if after such Share Delivery Date such Holder is required by its
brokerage firm to purchase (in an open market transaction or otherwise), or the
Holder’s brokerage firm otherwise purchases, shares of Common Stock to deliver
in satisfaction of a sale by such Holder of the Conversion Shares which such
Holder was entitled to receive upon the conversion relating to such Share
Delivery Date (a “Buy-In”), then the Corporation shall (A) pay in cash to such
Holder (in addition to any other remedies available to or elected by such
Holder) the amount, if any, by which (x) such Holder’s total purchase price
(including any brokerage commissions) for the Common Stock so purchased exceeds
(y) the product of (1) the aggregate number of shares of Common Stock that such
Holder was entitled to receive from the conversion at issue multiplied by (2)
the actual sale price at which the sell order giving rise to such purchase
obligation was executed (including any brokerage commissions) and (B) at the
option of such Holder, either reissue (if surrendered) the shares of Preferred
Stock equal to the number of shares of Preferred Stock submitted for conversion
(in which case, such conversion shall be deemed rescinded) or deliver to such
Holder the number of shares of Common Stock that would have been issued if the
Corporation had timely complied with its delivery requirements under Section
6(c)(i). For example, if a Holder purchases shares of Common Stock having a
total purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of shares of Preferred Stock with respect to which the actual sale
price of the Conversion Shares (including any brokerage commissions) giving rise
to such purchase obligation was a total of $10,000 under clause (A) of the
immediately preceding sentence, the Corporation shall be required to pay such
Holder $1,000. The Holder shall provide the Corporation written notice
indicating the amounts payable to such Holder in respect of the Buy-In and, upon
request of the Corporation, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Corporation’s
failure to timely deliver certificates representing shares of Common Stock upon
conversion of the shares of Preferred Stock as required pursuant to the terms
hereof.


v.           Reservation of Shares Issuable Upon Conversion. The Corporation
covenants that it will at all times reserve and keep available out of its
authorized and unissued shares of Common Stock for the sole purpose of issuance
upon conversion of the Preferred Stock as herein provided, free from preemptive
rights or any other actual contingent purchase rights of Persons other than the
Holder (and the other holders of the Preferred Stock), not less than such
aggregate number of shares of the Common Stock as shall (subject to the terms
and conditions set forth in the Exchange Agreement) be issuable (taking into
account the adjustments and restrictions of Section 7) upon the conversion of
the then outstanding shares of Preferred Stock.  The Corporation covenants that
all shares of Common Stock that shall be so issuable shall, upon issue, be duly
authorized, validly issued, fully paid and nonassessable and, if a registration
statement is then effective under the Securities Act, shall be registered for
public resale in accordance with such registration statement.


vi.           Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of the Preferred
Stock.   As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such conversion, the Corporation shall at its
election, either pay a cash adjustment in respect of such final fraction in an
amount equal to such fraction multiplied by the VWAP on such Conversion Date or
round up to the next whole share.

 
9

--------------------------------------------------------------------------------

 
 
vii.           Transfer Taxes.  The issuance of certificates for shares of the
Common Stock on conversion of this Preferred Stock shall be made without charge
to any Holder for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that the
Corporation shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the Holders of such shares of
Preferred Stock and the Corporation shall not be required to issue or deliver
such certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Corporation the amount of such tax or shall have
established to the satisfaction of the Corporation that such tax has been paid.


 
10

--------------------------------------------------------------------------------

 

d)           Beneficial Ownership Limitation. The Corporation shall not effect
any conversion of the Preferred Stock, and a Holder shall not have the right to
convert any portion of the Preferred Stock, to the extent that, after giving
effect to the conversion set forth on the applicable Notice of Conversion, such
Holder (together with such Holder’s Affiliates, and any Persons acting as a
group together with such Holder or any of such Holder’s Affiliates) would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below).  For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by such Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon conversion of the Preferred Stock
with respect to which such determination is being made, but shall exclude the
number of shares of Common Stock which are issuable upon (i) conversion of the
remaining, unconverted Stated Value of Preferred Stock beneficially owned by
such Holder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the
Corporation  subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without limitation, the Preferred Stock
or the Warrants) beneficially owned by such Holder or any of its Affiliates. 
Except as set forth in the preceding sentence, for purposes of this Section
6(d), beneficial ownership shall be calculated in accordance with Section 13(d)
of the Exchange Act and the rules and regulations promulgated thereunder.  To
the extent that the limitation contained in this Section 6(d) applies, the
determination of whether the Preferred Stock is convertible (in relation to
other securities owned by such Holder together with any Affiliates) and of how
many shares of Preferred Stock are convertible shall be in the sole discretion
of such Holder, and the submission of a Notice of Conversion shall be deemed to
be such Holder’s determination of whether the shares of Preferred Stock may be
converted (in relation to other securities owned by such Holder together with
any Affiliates) and how many shares of the Preferred Stock are convertible, in
each case subject to the Beneficial Ownership Limitation. To ensure compliance
with this restriction, each Holder will be deemed to represent to the
Corporation each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and the
Corporation shall have no obligation to verify or confirm the accuracy of such
determination.  In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 6(d), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
stated in the most recent of the following: (i) the Corporation’s most recent
periodic or annual report filed with the Commission, as the case may be, (ii) a
more recent public announcement by the Corporation or (iii) a more recent
written notice by the Corporation or the Transfer Agent setting forth the number
of shares of Common Stock outstanding.  Upon the written or oral request of a
Holder, the Corporation shall within two Trading Days confirm orally and in
writing to such Holder the number of shares of Common Stock then outstanding. 
In any case, the number of outstanding shares of Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Corporation, including the Preferred Stock, by such Holder or its Affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported. The “Beneficial Ownership Limitation” shall be 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock issuable upon conversion of Preferred Stock
held by the applicable Holder.  A Holder, upon not less than 61 days’ prior
notice to the Corporation, may increase or decrease the Beneficial Ownership
Limitation provisions of this Section 6(d) applicable to its Preferred Stock
provided that the Beneficial Ownership Limitation in no event exceeds 9.99% of
the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock upon conversion of this
Preferred Stock held by the Holder and the provisions of this Section 6(d) shall
continue to apply.  Any such increase or decrease will not be effective until
the 61st day after such notice is delivered to the Corporation and shall only
apply to such Holder and no other Holder.  The provisions of this paragraph
shall be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 6(d) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation contained herein or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
Preferred Stock.


Section 7.      Certain Adjustments.


a)           Stock Dividends and Stock Splits.  If the Corporation, at any time
while this Preferred Stock is outstanding: (i) pays a stock dividend or
otherwise makes a distribution or distributions to all holders of Common Stock
payable in shares of Common Stock on shares of Common Stock or any other Common
Stock Equivalents (which, for avoidance of doubt, shall not include any shares
of Common Stock issued by the Corporation upon conversion of, or payment of a
dividend on, this Preferred Stock), (ii) subdivides all outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
a reverse stock split) all outstanding shares of Common Stock into a smaller
number of shares, or (iv) issues, in the event of a reclassification of shares
of the Common Stock, any shares of capital stock of the Corporation in
replacement of all shares of the Common Stock, then the Common Stock portion of
the Conversion Ratio shall be multiplied by a fraction of which the denominator
shall be the number of shares of Common Stock (excluding any treasury shares of
the Corporation) outstanding immediately before such event, and of which the
numerator shall be the number of shares of Common Stock outstanding immediately
after such event.  Any adjustment made pursuant to this Section 7(a) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 
11

--------------------------------------------------------------------------------

 
 
b)           [RESERVED]


c)           Subsequent Rights Offerings.  If the Corporation, at any time while
this Preferred Stock is outstanding, shall issue rights, options or warrants to
all holders of Common Stock (and not to the Holders) entitling them to subscribe
for or purchase shares of Common Stock at a price per share that is lower than
the VWAP on the record date referenced below, then the Common Stock portion
Conversion Ratio shall be multiplied by a fraction of which the numerator shall
be the number of shares of the Common Stock outstanding on the date of issuance
of such rights, options or warrants plus the number of additional shares of
Common Stock offered for subscription or purchase, and of which the denominator
shall be the number of shares of the Common Stock outstanding on the date of
issuance of such rights, options or warrants plus the number of shares which the
aggregate offering price of the total number of shares so offered (assuming
delivery to the Corporation in full of all consideration payable upon exercise
of such rights, options or warrants) would purchase at such VWAP.  Such
adjustment shall be made whenever such rights, options or warrants are issued,
and shall become effective immediately after the record date for the
determination of stockholders entitled to receive such rights, options or
warrants.


d)           Pro Rata Distributions. If the Corporation, at any time while this
Preferred Stock is outstanding, distributes to all holders of Common Stock (and
not to the Holders) evidences of its indebtedness or assets (including cash and
cash dividends) or rights or warrants to subscribe for or purchase any security
(other than the Common Stock, which shall be subject to Section 7(b)), then in
each such case the Conversion Ratio shall be adjusted by multiplying the Common
Stock portion of the Conversion Ratio in effect immediately prior to the record
date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the numerator shall be the VWAP determined
as of the record date mentioned above, and of which the denominator shall be
such VWAP on such record date less the then fair market value at such record
date of the portion of such assets or evidence of indebtedness or rights or
warrants so distributed applicable to one outstanding share of the Common Stock
as determined by the Board of Directors of the Corporation in good faith.  In
either case the adjustments shall be described in a statement delivered to the
Holders describing the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to one share of Common
Stock.  Such adjustment shall be made whenever any such distribution is made and
shall become effective immediately after the record date mentioned above.

 
12

--------------------------------------------------------------------------------

 
 
e)           Fundamental Transaction.  If, at any time while this Preferred
Stock is outstanding, (i) the Corporation, directly or indirectly, in one or
more related transactions effects any merger or consolidation of the Corporation
with or into another Person, (ii) the Corporation, directly or indirectly,
effects any sale, lease, license, assignment, transfer, conveyance or other
disposition of all or substantially all of its assets in one or a series of
related transactions, (iii) any, direct or indirect, purchase offer, tender
offer or exchange offer (whether by the Corporation or another Person) is
completed pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property and has
been accepted by the holders of 50% or more of the outstanding Common Stock,
(iv) the Corporation, directly or indirectly, in one or more related
transactions effects any reclassification, reorganization or recapitalization of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property, (v) the Corporation, directly or indirectly, in one or more related
transactions consummates a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than 50% of the outstanding shares of Common Stock (not including
any shares of Common Stock held by the other Person or other Persons making or
party to, or associated or affiliated with the other Persons making or party to,
such stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent conversion of this
Preferred Stock, the Holder shall have the right to receive, for each Conversion
Share that would have been issuable upon such conversion immediately prior to
the occurrence of such Fundamental Transaction (without regard to any limitation
in Section 6(d) on the conversion of this Preferred Stock), the number of shares
of Common Stock of the successor or acquiring corporation or of the Corporation,
if it is the surviving corporation, and any additional consideration (the
“Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Preferred Stock is convertible immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 6(d) on the conversion of this
Preferred Stock).  For purposes of any such conversion, the determination of the
Conversion Ratio shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the
Corporation shall apportion Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Preferred Stock following such Fundamental
Transaction.  To the extent necessary to effectuate the foregoing provisions,
any successor to the Corporation or surviving entity in such Fundamental
Transaction shall file a new Certificate of Designation with the same terms and
conditions and issue to the Holders new preferred stock consistent with the
foregoing provisions and evidencing the Holders’ right to convert such preferred
stock into Alternate Consideration.  The Corporation shall cause any successor
entity in a Fundamental Transaction in which the Corporation is not the survivor
(the “Successor Entity”) to assume in writing all of the obligations of the
Corporation under this Certificate of Designation and the other Transaction
Documents (as defined in the Exchange Agreement) in accordance with the
provisions of this Section 7(e) pursuant to written agreements in form and
substance reasonably satisfactory to the Holder and approved by the Holder
(without unreasonable delay) prior to such Fundamental Transaction and shall, at
the option of the holder of this Preferred Stock, deliver to the Holder in
exchange for this Preferred Stock a security of the Successor Entity evidenced
by a written instrument substantially similar in form and substance to this
Preferred Stock which is convertible for a corresponding number of shares of
capital stock of such Successor Entity (or its parent entity) equivalent to the
shares of Common Stock acquirable and receivable upon conversion of this
Preferred Stock (without regard to any limitations on the conversion of this
Preferred Stock) prior to such Fundamental Transaction, and with a conversion
ratio which applies the conversion ratio hereunder to such shares of capital
stock (but taking into account the relative value of the shares of Common Stock
pursuant to such Fundamental Transaction and the value of such shares of capital
stock, such number of shares of capital stock and such conversion ratio being
for the purpose of protecting the economic value of this Preferred Stock
immediately prior to the consummation of such Fundamental Transaction), and
which is reasonably satisfactory in form and substance to the Holder. Upon the
occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Certificate of Designation and
the other Transaction Documents referring to the “Corporation” shall refer
instead to the Successor Entity), and may exercise every right and power of the
Corporation and shall assume all of the obligations of the Corporation under
this Certificate of Designation and the other Transaction Documents with the
same effect as if such Successor Entity had been named as the Corporation
herein.

 
13

--------------------------------------------------------------------------------

 
 
f)           Calculations.  All calculations under this Section 7 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 7, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Corporation) issued
and outstanding.


g)           Notice to the Holders.


i.           Adjustment to Conversion Ratio.  Whenever the Conversion Ratio is
adjusted pursuant to any provision of this Section 7, the Corporation shall
promptly deliver to each Holder a notice setting forth the Conversion Ratio
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.


 
14

--------------------------------------------------------------------------------

 

ii.           Notice to Allow Conversion by Holder.  If (A) the Corporation
shall declare a dividend (or any other distribution in whatever form) on the
Common Stock, (B) the Corporation shall declare a special nonrecurring cash
dividend on or a redemption of the Common Stock, (C) the Corporation shall
authorize the granting to all holders of the Common Stock of rights or warrants
to subscribe for or purchase any shares of capital stock of any class or of any
rights, (D) the approval of any stockholders of the Corporation shall be
required in connection with any reclassification of the Common Stock, any
consolidation or merger to which the Corporation is a party, any sale or
transfer of all or substantially all of the assets of the Corporation, or any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property or (E) the Corporation shall authorize the
voluntary or involuntary dissolution, liquidation or winding up of the affairs
of the Corporation, then, in each case, the Corporation shall cause to be filed
at each office or agency maintained for the purpose of conversion of this
Preferred Stock, and shall cause to be delivered to each Holder at its last
address as it shall appear upon the stock books of the Corporation, at least
twenty (20) calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange, provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice.  To the extent that
any notice provided hereunder constitutes, or contains, material, non-public
information regarding the Corporation or any of the Subsidiaries, the
Corporation shall simultaneously file such notice with the Commission pursuant
to a Current Report on Form 8-K.  The Holder shall remain entitled to convert
its Preferred Stock (or any part hereof) during the 20-day period commencing on
the date of such notice through the effective date of the event triggering such
notice except as may otherwise be expressly set forth herein.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 8.      Miscellaneous.


a)           Notices.  Any and all notices or other communications or deliveries
to be provided by the Holders hereunder including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service,
addressed to the Corporation, at the address set forth above Attention: Chief
Executive Officer, facsimile number (480) 219-5338, or such other facsimile
number or address as the Corporation may specify for such purposes by notice to
the Holders delivered in accordance with this Section 8.  Any and all notices or
other communications or deliveries to be provided by the Corporation hereunder
shall be in writing and delivered personally, by facsimile, or sent by a
nationally recognized overnight courier service addressed to each Holder at the
facsimile number or address of such Holder appearing on the books of the
Corporation, or if no such facsimile number or address appears on the books of
the Corporation, at the principal place of business of such Holder, as set forth
in the Exchange Agreement.  Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth in this Section prior to 5:30 p.m. (New York City
time) on any date, (ii) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth in this Section on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (iii) the second Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.


b)           Absolute Obligation. Except as expressly provided herein, no
provision of this Certificate of Designation shall alter or impair the
obligation of the Corporation, which is absolute and unconditional, to pay
liquidated damages, accrued dividends and accrued interest, as applicable, on
the shares of Preferred Stock at the time, place, and rate, and in the coin or
currency, herein prescribed.


c)           Lost or Mutilated Preferred Stock Certificate.  If a Holder’s
Preferred Stock certificate shall be mutilated, lost, stolen or destroyed, the
Corporation shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Preferred Stock so mutilated, lost, stolen or destroyed, but only upon receipt
of evidence of such loss, theft or destruction of such certificate, and of the
ownership hereof reasonably satisfactory to the Corporation.


d)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Certificate of Designation
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Nevada, without regard to the principles of conflict of
laws thereof.  The Corporation and each Holder agrees that all legal proceedings
concerning the interpretation, enforcement and defense of the transactions
contemplated by any of the Transaction Documents (whether brought against a
party hereto or its respective Affiliates, directors, officers, shareholders,
employees or agents) shall be commenced in the state and federal courts sitting
in the City of New York, Borough of Manhattan (the “New York Courts”).  The
Corporation and each Holder hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding.  The Corporation and each
Holder hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Certificate of Designation and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by applicable law. The Corporation and each Holder hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Certificate of Designation or the transactions contemplated hereby.  If any
party shall commence an action or proceeding to enforce any provisions of this
Certificate of Designation, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.

 
16

--------------------------------------------------------------------------------

 
 
e)           Waiver.  Any waiver by the Corporation or a Holder of a breach of
any provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders.  The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation on any other occasion.  Any
waiver by the Corporation or a Holder must be in writing.


f)            Severability.  If any provision of this Certificate of Designation
is invalid, illegal or unenforceable, the balance of this Certificate of
Designation shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances.  If it shall be found that any interest or other
amount deemed interest due hereunder violates the applicable law governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum rate of interest permitted under applicable law.


g)           Next Business Day.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Trading Day, such payment shall be
made on the next succeeding Trading Day.


h)           Headings.  The headings contained herein are for convenience only,
do not constitute a part of this Certificate of Designation and shall not be
deemed to limit or affect any of the provisions hereof.


i)            Status of Converted or Redeemed Preferred Stock.  Shares of
Preferred Stock may only be issued pursuant to the Exchange Agreement.  If any
shares of Preferred Stock shall be converted, redeemed or reacquired by the
Corporation, such shares shall resume the status of authorized but unissued
shares of preferred stock and shall no longer be designated as Series A
Convertible Preferred Stock.
 
*********************

 
17

--------------------------------------------------------------------------------

 

RESOLVED, FURTHER, that the Chairman, the president or any vice-president, and
the secretary or any assistant secretary, of the Corporation be and they hereby
are authorized and directed to prepare and file this Certificate of Designation
of Preferences, Rights and Limitations in accordance with the foregoing
resolution and the provisions of Nevada law.


        IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
October 31, 2009.



 
     Name:  Barry S. Baer
     Title:  Chief Financial Officer

 
 
18

--------------------------------------------------------------------------------

 


ANNEX A


NOTICE OF CONVERSION


(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF PREFERRED
STOCK)


The undersigned hereby elects to convert the number of shares of Series A
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.001 per share (the “Common Stock”), of Ecotality, Inc., a Nevada
corporation (the “Corporation”), according to the conditions hereof, as of the
date written below. If shares of Common Stock are to be issued in the name of a
Person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as may be required by the Corporation in accordance with the Exchange
Agreement. No fee will be charged to the Holders for any conversion, except for
any such transfer taxes.


Conversion calculations:


Date to Effect Conversion: _____________________________________________
 
Number of shares of Preferred Stock owned prior to Conversion: _______________
 
Number of shares of Preferred Stock to be Converted: ________________________
 
Number of shares of Preferred Stock to be Converted: ____________________
 
Number of shares of Common Stock to be Issued: ___________________________
 
Applicable Conversion Ratio:____________________________________________
 
Number of shares of Preferred Stock subsequent to Conversion: ________________
 
Address for Delivery: ______________________
or
DWAC Instructions:
Broker no: _________
Account no: ___________




 
[HOLDER]
     
By:
     
Name:
   
Title:

 
 
19

--------------------------------------------------------------------------------

 
